Citation Nr: 0030997	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-15 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  He died in March 1999.  The appellant is the veteran's 
surviving widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board notes that the appellant had 
requested a personal hearing with a hearing officer at the 
RO.  However, she subsequently withdrew that request.


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1999.  The cause of 
death was sepsis and bowel ischemia due to atherosclerotic 
peripheral vascular disease due to diffuse atherosclerosis.

2.  Sepsis, bowel ischemia, atherosclerotic peripheral 
vascular disease, and diffuse atherosclerosis were initially 
manifested many years post-service and are not shown to have 
been otherwise related thereto.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a shell fragment wound of the 
right upper arm, evaluated as 30 percent disabling; residuals 
of a shell fragment wound of the right hand, evaluated as 30 
percent disabling; residuals of a shell fragment wound of the 
right shoulder, evaluated as 20 percent disabling; residuals 
of a shell fragment wound of the right thigh, evaluated as 10 
percent disabling; hearing loss, evaluated as 10 percent 
disabling; residuals of a shell fragment wound of the 
thoracic area, evaluated as noncompensably disabling; 
residuals of a shell fragment wound of the abdomen area, 
evaluated as noncompensably disabling; and shell fragment 
wound scars of the right temporal region, evaluated as 
noncompensably disabling; the combined service-connected 
rating was 70 percent, effective from October 1959.

4.  The evidence does not established that at the time of the 
veteran's death he was entitled to receive a 100 percent 
evaluation for his service-connected disabilities for a 
period of 10 or more years immediately preceding his death.

5.  No material or significant relationship between any 
service-connected disability and the medical conditions which 
caused or contributed to the cause of the veteran's death is 
demonstrated.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute significantly or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2000).

2.  The criteria for an award of DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (1999); 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000) (to be codified at 38 C.F.R. § 3.22 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-connected 
multiple gunshot wounds weakened him and contributed to his 
death.  In addition, she contends that she is entitled to DIC 
on the basis of the veteran's potential eligibility for 
individual unemployability from the date of the combined 70 
percent rating for the service-connected disabilities.

The Board is satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).  The appellant has not 
identified any evidence which the RO has not obtained and 
associated with the veteran's claims file.

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (2000); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such 

disability, singly or jointly with some other conditions, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c); see Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c); see Ventigan v. Brown, 9 
Vet. App. 34, 36 (1996).

The Certificate of Death reflects that the veteran died in 
March 1999 at the age of 79 as a result of sepsis and bowel 
ischemia due to atherosclerotic peripheral vascular disease 
due to diffuse atherosclerosis.  At the time of the veteran's 
death, service connection had been established for residuals 
of a shell fragment wound of the right upper arm, evaluated 
as 30 percent disabling; residuals of a shell fragment wound 
of the right hand, evaluated as 30 percent disabling; 
residuals of a shell fragment wound of the right shoulder, 
evaluated as 20 percent disabling; residuals of a shell 
fragment wound of the right thigh, evaluated as 10 percent 
disabling; hearing loss, evaluated as 10 percent disabling; 
residuals of a shell fragment wound of the thoracic area, 
evaluated as noncompensably disabling; residuals of a shell 
fragment wound of the abdomen area, evaluated as 
noncompensably disabling; and shell fragment wound scars of 
the right temporal region, evaluated as noncompensably 
disabling.  

The service medical records show that the veteran was wounded 
in action on June 16, 1944.  He sustained a compound fracture 
of the right third and fourth metacarpals; a penetrating 
wound of the right hand over the third metacarpal; multiple 
mortar fragment wounds of the right shoulder, right ear, left 
shoulder, right arm, abdominal wall, and right knee; 
defective hearing in the right ear caused from a concussion; 
and foreign bodies in the right mastoid region, right 
shoulder, and right hand.  A record dated June 17, 1944, 
notes that the veteran's shrapnel wounds were debrided and 
dressed.  It was noted that the wound on the abdomen was 
explored to "palciform" of the liver but it was not believed 
to involve any viscus injury and there was no indication to 
open it.  A medical entry dated June 28, 1944, notes that the 
abdomen wound was redressed and it looked good.  An 
examination report dated April 16, 1945 shows that the 
veteran's vascular system was normal.  His blood pressure was 
134/90.  In addition, it was noted that his heart and abdomen 
were normal.

At a VA orthopedic examination in August 1947, the examiner 
noted that there were three scars over the anterior abdominal 
wall.  They were slightly contracted and depressed, but not 
adherent or tender.  According to the examiner, "[t]hese 
scars would suggest that they were superficial and the 
abdomen was not penetrated."  A chest x-ray showed a very 
small metallic foreign body projected against the proximal 
end of the left clavicle.  There was an additional small 
metallic foreign body projected in the right upper lateral 
lung field.  The chest otherwise appeared normal.

At a VA orthopedic examination in March 1959, the veteran had 
shrapnel scars on the right upper extremity and shoulder, 
right knee region, right temporal region, and abdominal wall.  
The veteran reported that they all bothered him and if he 
picked up something heavy, it pulled the scar on his abdomen.  
The examiner noted that these scars apparently were 
penetrating wound scars and had retained foreign bodies.  A 
chest x-ray was negative and there was no notation of any 
heart or vascular problems.

In a July 1969 statement from a private physician, Dr. 
C.R.J., it was noted that the veteran was admitted to the 
hospital in October 1968 with esophageal reflux and x-rays 
revealed a hiatal hernia, which was repaired the following 
month.  The veteran also had on that date a fundal placation 
(suturing of the stomach to the esophagus), pyloroplasty and 
cholecystectomy.  The physician noted that "[b]ecause of the 
excess old scar tissue found during the time of surgery, it 
is my opinion that this condition was caused by the gunshot 
wound which this patient sustained during his time in the 
service."

VA outpatient treatment records dated from 1994 to 1999 show 
treatment for heart problems.  A record dated in August 1994 
notes that the veteran had had hypertension since the 1970's.  
Another record dated later in August 1994 shows that a barium 
enema revealed generalized diverticulosis.  The veteran was 
hospitalized in November 1994.  It was noted that he had a 
history of hypertension, coronary artery disease, status post 
bilateral carotid endarterectomy in 1977 with a graft on the 
right.  The diagnosis was carotid stenosis.

An autopsy was performed on March [redacted], 1999.  The report notes 
that the veteran had been admitted with a many-year history 
of chronic angina which had become more severe during the 
preceding six months.  Studies in the hospital including an 
echocardiogram revealed significant aortic stenosis and 
slight aortic insufficiency.  Cardiac catheterization 
demonstrated severe calcific aortic stenosis and decreased 
cardiac function.  The right coronary artery was occluded and 
there was severe narrowing of the left main coronary artery.  
Examination of the colon showed marked diverticulosis of the 
distal colon.  Sections of the area of the bowel in which 
gross hemorrhage was observed demonstrated necrosis of the 
bowel wall with hemorrhage.  The cause of death was severe 
arteriosclerosis with segmental hemorrhagic necrosis of the 
jejunum and ileum.

After a careful review of all the evidence of record, the 
Board finds that none of the service-connected disabilities 
caused or contributed significantly or materially to 

the veteran's death.  The cause of the veteran's death was 
sepsis and bowel ischemia due to atherosclerotic peripheral 
vascular disease due to diffuse atherosclerosis.  The service 
medical records are negative for complaints of, treatment 
for, or a diagnosis of a heart or vascular disorder.  No 
atherosclerosis was noted during service.  The service 
medical records and the VA examination in August 1947 
indicate that the shell fragment wound of the abdomen was not 
penetrating and did not cause internal organ damage.  The 
July 1969 statement from Dr. C.R.J. indicates that the 
veteran had scar tissue caused by the gunshot wound.  This 
evidence does not show permanent residuals involving the 
abdomen.  In addition, VA medical evidence of record does not 
show that the veteran had heart or vascular problems related 
to service.  The evidence indicates that the veteran only 
developed hypertension in the 1970's, many years after his 
period of service in the military.  None of the medical 
evidence shows that the veteran's heart disease, vascular 
disease, or diverticulosis was related to service.  

Although the appellant argues that the veteran's service-
connected disabilities weakened him and thus contributed to 
his death, there is no medical evidence to support this 
theory.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the appellant possesses any 
medical expertise.  Thus, her lay assertions to the effect 
that the veteran's service-connected disabilities contributed 
to his death have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The probative evidence of record does not show that a 
disorder incurred in or aggravated by service either caused 
or contributed substantially or materially to the veteran's 
death.  Accordingly, service connection for the cause of the 
veteran's death must be denied.

II.  Entitlement to DIC under the Provisions of 38 U.S.C.A. 
§ 1318

A surviving spouse may be entitled to DIC as if the veteran's 
death was service connected if the veteran died not as the 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive compensation at the time of death 
for a service-connected disability that was either 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death or was continuously 
rated totally disabling for a period of not less than five 
years from the date of such veteran's discharge or other 
release from active duty.  38 U.S.C.A. § 1318.  

The implementing regulation of 38 U.S.C.A. § 1318, which is 
38 C.F.R. § 3.22, was revised, effective January 21, 2000.  
The version of the regulation in effect prior to the January 
2000 revision adds that at the time of the veteran's death, 
he was in receipt of or for any reason was not in receipt of 
but would have been entitled to receive compensation at the 
time of death.  38 C.F.R. § 3.22 (1999).  Based on this 
provision, the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) interpreted section 3.22 as 
permitting a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits, but where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.  The January 2000 
revision reflects VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his lifetime, established a right to receive 
total service-connected disability compensation for the 
required 10-year period before death or would have 
established such a right if not for clear and unmistakable 
error by VA.  See 65 Fed. Reg. 3388-3392 (2000).  

The appellant's claim for DIC under 38 U.S.C.A. § 1318 was 
filed prior to the January 2000 revision of 38 C.F.R. § 3.22, 
and was pending at the time the regulation was amended.  In 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  Thus, in the absence 
of intervening instructions from higher authority, both the 
old and new versions of 38 C.F.R. § 3.22(a) must be 
considered and the criteria which is more favorable to the 
appellant must be applied.  The Board finds that the former 
version of section 3.22(a), effective prior to January 21, 
2000, as construed in light of the above-cited caselaw, is 
clearly more favorable to the appellant's claim for section 
1318 DIC benefits.

The record does not reflect that the appellant has alleged 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 based on CUE in a prior RO rating decision.  
Hence, this matter was not adjudicated by the RO, and it will 
not be addressed by the Board.

As noted above, at the time of his death, the veteran was 
service-connected for residuals of shell fragment wounds of 
the right upper arm, right hand, right shoulder, right thigh, 
thoracic area, abdomen, and right temporal region.  In 
addition, he was service connected for hearing loss.  None of 
the service-connected disabilities was evaluated as 100 
percent disabling, and the combined service-connected 
disability rating was 70 percent, effective from October 
1959.  Accordingly, at the time of death, the veteran was not 
in actual receipt of a 100 percent disability rating for the 
statutory period of time.

The appellant has indicated that she is entitled to DIC on 
the basis of the veteran's potential eligibility for a total 
disability rating for compensation based upon individual 
unemployability from the date of the award of the 70 percent 
combined rating because the multiple ratings for the right 
upper extremity could be combined 

to satisfy the criteria of 38 C.F.R. § 4.16.  In addition, 
the appellant argues that the veteran had been unable to be 
gainfully employed as a result of these disabilities since 
the late 1970s.  

The Board finds that the evidence does not show that the 
veteran should have been in receipt of a total disability 
rating for compensation based upon individual 
unemployability.  In a letter from the veteran to his 
senator, received at the RO in March 1995, the veteran noted 
that he had worked as a shipping clerk and warehouse 
supervisor until retiring in 1983.  The veteran further noted 
that the physical requirements of that type of work were too 
strenuous on his right arm and hand.  However, he also noted 
that after retiring, he worked various jobs to supplement his 
income.  This evidence shows that the veteran was able to 
work from October 1959 to his retirement in 1983 with the 70 
percent combined disability rating, and that he also worked 
various jobs thereafter to supplement his income.  The 
evidence does not show that the veteran was unemployable due 
to a service-connected disability and should have been in 
receipt of a total disability rating for compensation based 
upon individual unemployability.  

The evidence does not show that the veteran's service-
connected disabilities, at the time of death, should have 
been awarded higher ratings.  The evidence contains VA 
medical records of treatment from 1994 to 1999.  Those 
records are negative for residual disability resulting from 
the service-connected multiple shell fragment wounds.  
Accordingly, at the time of death, the veteran would not have 
been "hypothetically" entitled to receive a 100 percent 
disability rating for the required period of time.  See Wingo 
v. West, 11 Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. 
App. 140 (1998).

Accordingly, for the reasons set forth above, the Board 
concludes that entitlement to DIC benefits under section 1318 
benefits is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under the provisions of 38 U.S.C.A. § 1318 (West 1991) is 
denied. 



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 
